                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                       )
CERTAIN UNDERWRITERS AT LLOYD’S, )
LONDON SUBSCRIBING TO POLICY           )
NUMBER B0823PP1308460, et al.,         )
                                       )
            Plaintiffs,                )
                                       )
                    v.                 )              Civil Action No. 1:18-cv-1421 (TSE/TCB)
                                       )
ADVANFORT COMPANY,                     )
                                       )
            Defendant.                 )
______________________________________ )

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Certain Underwriters at Lloyd’s, London

subscribing to Policy Number B0823PP1308460 and Berkshire Hathaway International

Insurance, Ltd.’s (“Plaintiffs”) three discovery motions: their (1) Motion to Compel (Dkt. 60),

(2) Motion for Discovery Sanctions (Dkt. 76), and (3) Motion for Supplemental Sanctions (Dkt.

105). For the reasons articulated below, the Court will award Plaintiffs $28,468.90 in attorneys’

fees and costs.1




1
  Relevant filings before the Court include Plaintiffs’ Brief in Support of their Motion to Compel
(Dkt. 61) (“Pls.’ Mot. Compel Mem. Supp.”); Plaintiffs’ Brief in Support of their Motion for
Discovery Sanctions (Dkt. 77) (“Pls.’ Mot. Sanctions Mem. Supp.”); Plaintiffs’ Notice of Filing
Their Statement of Attorney Fees and Costs Incurred in Bringing Motions to Compel and for
Sanctions (Dkt. 91) (“Pls.’ Fees and Costs”); Pls.’ Brief in Support of Their Motion for
Supplemental Sanctions (Dkt. 105) (“Pls.’ Mot. Supplemental Sanctions Mem. Supp.”);
Plaintiffs’ Notice of Filing Their Supplemental Statement of Attorney Fees and Costs (Dkt. 114)
(“Pls.’ Supp. Fees and Costs”); and all attachments and exhibits submitted with those filings.
                                                1
                                             I. BACKGROUND

       A.      Plaintiffs’ Motion to Compel and Motion for Discovery Sanctions

       This matter is a declaratory judgment action filed by Plaintiffs to judicially confirm lack

of insurance coverage for Defendant’s asserted claims. (See generally Dkt. 7.) On March 27,

2019, Plaintiffs served their First Interrogatories and First Requests for Production on Defendant.

(Pls.’ Mot. Compel Mem. Supp. at 3, Exs. 1-2.) Defendant failed to respond with objections

within fifteen (15) days, and ultimately served its responses and objections together on April 24,

2019. (See id. Exs. 3-4.) After the parties’ meet-and-confer efforts failed to resolve deficiencies

in Defendant’s responses, Plaintiffs filed a Motion to Compel (Dkt. 60). The undersigned held a

hearing on May 31, 2019, and entered an Order granting in part Plaintiffs’ motion. (Hr’g Tr.

18:8-12, Dkt. 75; Dkt. 67.) The Court ordered Defendant to provide revised answers to

Interrogatories 3-14 and 18-20 in narrative form. (Hr’g Tr. 16:10-15; 17:10-13.) 2

       Defendant submitted its First Amended Responses to Plaintiffs’ First Interrogatories on

June 7, 2019. (Pls.’ Mot. Sanctions Mem. Supp. at 3, Ex. 1.) Plaintiffs then filed a Motion for

Discovery Sanctions (Dkt. 76), arguing that Defendant’s First Amended Responses failed to

comply with the Court’s earlier Order. (Id. at 6-18.) The Court held a hearing on July 12, 2019,

and again found that Defendant’s interrogatory responses were grossly inadequate. (See Hr’g Tr.

25:8-9, Dkt. 88; see also Dkt. 89 at 5.) Following the hearing, the Court entered an Order

continuing the hearing for Plaintiffs’ Motion for Discovery Sanctions and ordering Defendant to

fully comply with the Court’s prior discovery Order. (Dkt. 83.)

       Defendant then submitted its Second Amended Responses to Plaintiffs’ Interrogatories.

(Dkt. 84.) The Court held a third hearing and ultimately issued a Memorandum Opinion and


2
  The undersigned granted Plaintiffs’ motion except with respect to Defendant’s Answers to
Interrogatories 1 and 2. (Hr’g Tr. 18:8-12, Dkt. 75.)
                                                2
Order (“Sanctions Order”) (Dkt. 89). The Court ruled that (1) Defendant violated Federal Rule of

Civil Procedure 37(b)(2) and the Court’s prior Order; (2) Defendant’s violations were unjustified

and harmful, and (3) sanctions were appropriate. (See Sanctions Order at 7-17.) The Court also

specifically ordered the following:

       [P]ursuant to Federal Rule of Civil Procedure 37(b)(2)(A)(ii), Defendant is
       limited to the answers provided in its Second Amended Response at summary
       judgment and trial. Defendant may not deviate from those answers in any regard,
       including any attempts to further “clarify” its answers. Nor may Defendant, either
       at summary judgment or trial, use, introduce into evidence, or even reference any
       documents, testimony, or information not already provided to Plaintiffs through
       discovery. Should Defendant fail to follow this Order, Plaintiffs may seek
       supplemental sanctions.

       (Id. at 17.) Furthermore, the Court ordered Plaintiffs to submit their statement of fees and

costs incurred in bringing their Motion to Compel and Motion for Discovery Sanctions. (Id.)

Plaintiffs complied, requesting the Court to award them $20,443.91 in total. (Pls.’ Fees and

Costs, Ex. 1 ¶ 8.) Specifically, Plaintiffs incurred $19,087.00 in attorneys’ fees and expenses,

and $1,356.91 in other reimbursable costs. (Id. ¶¶ 6-8.) Defendant did not file a response to

Plaintiffs’ Statement of Fees and Costs.

       B.      Plaintiffs’ Motion for Supplemental Sanctions and Summary Judgment
               Pleadings

       Meanwhile, Plaintiffs and Defendant briefed the Court on their respective motions and

cross-motions for summary judgment. On August 20, 2019, Plaintiffs filed their Motion for

Summary Judgment (Dkt. 94). On September 3, 2019, Defendant filed its Renewed Cross-

Motion for Summary Judgment (Dkt. 100) and the accompanying memorandum of law

(“Summary Judgment Brief”) (Dkt. 101). Defendant attached three exhibits to its Summary

Judgment Brief: (1) an excerpt of Ahmed Farajallah’s deposition transcript (Dkt. 101-1); (2) a

declaration by Ahmed Farajallah dated August 30, 2019 (Dkt. 101-2); and (3) a declaration by



                                                3
Samir Farajallah dated August 30, 2019 (Dkt. 101-3) (collectively, the undersigned will refer to

the latter two exhibits as the “Farajallah Declarations”). Discovery in this case closed on June 25,

2019. (See Dkt. 73.) Thus, Defendant produced the Farajallah Declarations over two months

after the close of discovery.

       On September 20, 2019, Plaintiffs filed a Motion for Supplemental Sanctions (Dkt. 105),

alleging that Defendant had again defied this Court’s Order by deviating from the information in

the Second Amended Responses in its summary judgment pleadings and exhibits. (See Pls.’

Mot. Supplemental Sanctions Mem. Supp. at 1-2.) Plaintiffs first alleged that Defendant’s

reliance on the Farajallah Declarations—which Defendant produced after the close of

discovery—deviated considerably from Defendant’s Second Amended Responses. (Id. at 2.)

Second, Plaintiffs alleged that Defendant relied on factual assertions in conflict with the Second

Amended Responses. (Id.) Defendant filed an Opposition to Motion for Supplemental Sanctions

(Dkt. 110), and Plaintiffs filed a Reply (Dkt. 112).

       Plaintiffs asked the Court to impose several sanctions. Substantively, they requested the

Court to (1) strike the Farajallah Declarations, (2) deem as undisputed all factual assertions

Defendant attempted to dispute by relying on the Farajallah Declarations or by otherwise

deviating from the Second Amended Responses, and (3) reject all factual assertions Defendant

attempted to establish based on the Farajallah Declarations or by deviating from the Second

Amended Responses. (Pls.’ Mot. Supplemental Sanctions Mem. Supp. at 5, 27). Furthermore,

Plaintiffs requested that the Court award attorneys’ fees and costs. (Id.) Specifically, they asked

for (1) all costs and fees incurred in bringing the instant Motion for Supplemental Sanctions, (2)

all costs and fees incurred in responding to Defendant’s Cross-Motion for Summary Judgment,

and (3) one-third of their costs and fees incurred in drafting the Reply brief in support of their



                                                 4
Motion for Summary Judgment. (Id.)

       This Court entered an Order on October 2, 2019, granting in part Plaintiffs’ Motion for

Supplemental Sanctions. (Dkt. 113.) The Court (1) struck from the summary judgment record the

Farajallah Declarations (Dkts. 101-2, 101-3) and paragraphs 1, 3-6, and 8-16 of Defendant’s

statement of undisputed facts in its Summary Judgment Brief (Dkt. 101); and (2) deemed

undisputed paragraphs 2, 7, 10-13, 16, and 25 of Plaintiffs’ Statement of Material Facts in their

Brief in Support of their Motion for Summary Judgment (Dkt. 95). (Id.) The Court took

Plaintiffs’ request for attorneys’ fees and costs under advisement to issue this Memorandum

Opinion and Order.

       Finally, Plaintiffs submitted a Supplemental Statement of Fees and Costs (Dkt. 114).

Plaintiffs requested $10,949.50 in total attorneys’ fees, including (1) $4,925.50 for bringing the

Motion for Supplemental Sanctions; (2) $4,251.00 in responding to Defendant’s Cross-Motion

for Summary Judgment; and (3) $1,773.00 (one-third of $5,319.00) in responding to Defendant’s

Motion for Summary Judgment. (Pls.’ Supp. Fees and Costs ¶¶ 6-7, Ex. A.) Plaintiffs did not

incur any other reimbursable costs associated with the above matters. (Id. ¶ 7.)

                                              II. ANALYSIS

       A.      Plaintiffs’ Motion to Compel and Motion for Discovery Sanctions

       The Court will first analyze the attorneys’ fees and costs for Plaintiffs’ Motion to Compel

and Motion for Discovery Sanctions. Federal Rule of Civil Procedure 37(a)(5)(A) provides that,

if a court grants a motion to compel, then “the court must . . . require the party or attorney

advising that conduct, or both to pay the movant’s reasonable expenses incurred in making the

motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). Therefore, if a court grants a

motion to compel, it may only decline to award reasonable expenses if a limited exception



                                                 5
applies. See Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii). In granting an award of attorneys’ fees under

Rule 37, the court must determine the lodestar figure by multiplying the reasonable number of

expended hours times the reasonable rate. Grissom v. Mills Corp., 549 F.3d 313, 320 (4th Cir.

2008). Deciding what is “reasonable” is within the district court’s discretion, but must be guided

by the following twelve factors:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4)
       the attorney's opportunity costs in pressing the instant litigation; (5) the customary
       fee for like work; (6) the attorney's expectations at the outset of the litigation; (7)
       the time limitations imposed by the client or circumstances; (8) the amount in
       controversy and the results obtained; (9) the experience, reputation and ability of
       the attorney; (10) the undesirability of the case within the legal community in
       which the suit arose; (11) the nature and length of the professional relationship
       between attorney and client; and (12) attorneys' fees awards in similar cases.

       Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243-44 (4th Cir. 2009).

       Here, the Court granted in part Plaintiffs’ Motion to Compel (See Hr’g Tr. 18:8-12, Dkt.

75; Dkt. 67.) The Court further finds that none of the enumerated exceptions in Rule 37 apply

and that Plaintiffs are entitled to reasonable attorneys’ fees and expenses incurred in bringing

their Motion to Compel and Motion for Discovery Sanctions.

       First, the Court must analyze the amount of time Plaintiffs’ attorneys spent in pursuing

these two motions, as well as other related costs. Plaintiffs’ attorneys and their staff—

Christopher A. Abel, William A. M. Burke, and Hope Campbell—recorded the time they spent

on this matter in their firm’s timekeeping system. (Pls.’ Fees and Costs, Ex. 1 ¶ 4.) Mr. Abel, the

billing attorney for this matter, reviewed and approved all billing entries and incurred

reimbursable costs. (Id. ¶ 5.) According to Plaintiffs’ submissions, counsel spent a total of 82.6

hours on these matters. (See id. Ex. A.) However, upon review of counsels’ time entries, the

Court declines to award fees for every submission. The Court will not award fees for the time



                                                 6
Plaintiffs’ counsel would have otherwise spent on the matter, regardless of whether the discovery

dispute had occurred. For example, the Court declines to award fees for “review” of the

discovery responses, because Plaintiffs’ counsel would have needed to review Defendant’s

responses notwithstanding Plaintiffs’ Motion to Compel and Motion for Discovery Sanctions.

Accordingly, the Court finds that Plaintiffs shall be awarded fees for 74.6 hours of work on these

matters.

       Second, the Court also considers the twelve factors that must be taken into account when

determining reasonable billing rates and hours. See Robinson, 560 F.3d at 243-44. Of the twelve

factors, the Court finds that factor numbers (2) novelty or difficulty of the legal issue, (4)

attorneys’ opportunity costs, (6) attorneys’ expectations for the litigation, (7) time limitations,

(10) undesirability of the case, and (11) the nature and length of the attorney-client relationship,

are insignificant here.

       The remaining factors bear more significance. First, factor (1) the time and labor the

attorneys and staff expended on the matter is relevant, as discussed above. Second, factor (9) the

experience, reputation, and ability of the attorneys is helpful to consider. Attorneys and staff at

Willcox & Savage, P.C. represent Plaintiffs in this matter. (Pls.’ Notice Fees and Costs, Ex. 1 ¶

2.) Christopher A. Abel is lead counsel. (Id.) According to his curriculum vitae, Mr. Abel has

been admitted to the Virginia bar since 1990 and has been a member of the bar of the United

States District Court for the Eastern District of Virginia since 1995. (Id. ¶ 9, Ex. C.) Mr. Abel

has substantial experience in admiralty and maritime matters. (See generally id. Ex. C.) Mr. Abel

specializes in admiralty work and regularly handles maritime insurance defense matters. (Id. ¶ 9,

Ex. C.) He is a Procter in Admiralty, teaches Admiralty & Maritime Law at William and Mary

Law School, and leads Willcox & Savage’s Maritime Law Practice Section. (Id.)



                                                 7
       Mr. Burke and Ms. Campbell assisted Mr. Abel. (Id. ¶ 2.) Mr. Burke is an associate

attorney at Willcox & Savage. (Id.) He was admitted to the Virginia bar in 2016 and has worked

at Willcox & Savage ever since. (Id. ¶ 10.) A substantial portion of his practice entails handling

maritime insurance coverage matters under the supervision of Mr. Abel. (Id.) Lastly, Ms.

Campbell is a paralegal at Willcox & Savage. (Id. ¶ 2.)

        Factors (5) customary fees in like work and (12) attorneys’ fees awards in similar cases

are also relevant. To aid in this analysis, the Court looks to the United States Attorney’s Office

(“USAO”) Attorney’s Fee Matrix as a helpful guide. See Brown v. Transurban USA, Inc., 318

F.R.D. 560, 575-76 (E.D. Va. 2016) (finding that the USAO Matrix is useful in determining

reasonable attorneys’ fees and that “other courts in the Fourth Circuit have used” the Matrix

(citing In re Neustar, Inc., No. 1:14cv885 (JJC/TRJ), 2015 WL 8484438, at *10 n.6 (E.D. Va.

Dec. 8, 2015))). The current, relevant rates are as follows3:

             Years’ Experience                                    Hourly Rate
                 21-30 years                                        $572.00
                  2-3 years                                         $340.00
          Paralegals and Law Clerks                                 $166.00


       Here, Mr. Abel’s hourly rate is $275.00. (Pls.’ Fees and Costs, Ex. 1 ¶ 3.) As Mr. Abel’s

affidavit indicates, his hourly rate is less than half of the amount the Matrix delineates for

attorneys with approximately twenty-nine (29) years of experience. (Id. ¶ 11 (“Based on my

decades of experience and knowledge of the hourly rates charged by practitioners of similar skill

and experience in similar matters in the Alexandria, Virginia, area, the rates charged for my own

. . . services are reasonable and, indeed, significantly less than those charged by practitioners of


3
 The matrix is hosted on the USAO’s website for the District of Columbia. See USAO
Attorney’s Fees Matrix—2015-2019, U.S. Dep’t Just., https://www.justice.gov/usao-
dc/file/796471/download (last visited October 9, 2019).
                                                 8
similar experience in the Alexandria area.”).) Mr. Burke’s hourly rate in this matter is $215.00,

which is over $100.00 less per hour than what the Matrix estimates for attorneys with

approximately three (3) years of experience. (Id. ¶ 3.) Finally, Ms. Campbell’s hourly rate is

$130.00, which is also lower than what the Matrix estimates for paralegals and law clerks. (Id.)

Accordingly, the Court finds that Plaintiffs’ attorneys’ fees are reasonable under factors (5) and

(12).

        The remaining factors—the skill required to properly perform the legal services (factor

(3)) and the results obtained by the attorneys (factor (8))—further justify awarding Plaintiffs

their requested fees as amended by the Court. Upon consideration of the time Plaintiffs’ counsel

spent on these matters and the relevant factors, the Court finds the attorneys’ fees reasonable and

will award Plaintiffs $17,253.00.

        Furthermore, the Court has reviewed Plaintiffs’ reimbursable costs. (See id. Ex. B.) The

Court finds it appropriate to award Plaintiffs $97.00 for the court reporter’s fee to obtain the

transcript of the May 31, 2019 hearing, and $169.40 for the court reporter’s fee to obtain the

transcript of the July 12, 2019 hearing. (See id.) Accordingly, the Court will award Plaintiffs

$266.40 in other reimbursable costs. In total, the Court will award Plaintiffs $17.519.40 in

attorneys’ fees and costs for their Motion to Compel and Motion for Discovery Sanctions.

        B.      Plaintiffs’ Motion for Supplemental Sanctions and Summary Judgment
                Pleadings

        Next, the Court will consider the fees incurred in bringing Plaintiffs’ Motion for

Supplemental Sanctions, responding to Defendant’s Cross-Motion for Summary Judgment, and

drafting their Reply brief in support of their Motion for Summary Judgment. Federal Rule of

Civil Procedure 37(b) authorizes a court to issue sanctions for failure to obey a discovery order.

Fed. R. Civ. P. 37(b) (“If a party . . . fails to obey an order to provide or permit discovery . . . the

                                                   9
court where the action is pending may issue further just orders.”) District courts can exercise

“nearly unfettered discretion” in imposing sanctions for a party’s failure to comply with prior

discovery orders. Hinkle v. City of Clarksburg, 81 F.3d 416, 426 (4th Cir. 1996) (citation

omitted); see also Vir2us, Inc. v. Invincea, Inc., 235 F. Supp. 3d 766, 779 (E.D. Va. 2017)

(“District Courts enjoy broad discretion to select an appropriate [sanction] in light of the totality

of the circumstances.” (citation omitted)). Under Rule 37(b), possible sanctions include directing

that certain facts be taken as established for the purposes of the underlying action, prohibiting the

disobedient party from supporting or opposing certain claims or defenses, striking pleadings in

whole or in part, rendering a default judgment against the disobedient party, or dismissing the

action or proceeding in whole or in part. See Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii). Furthermore,

pursuant to Rule 37(b)(2)(C), the district court can—in lieu of or in addition to the sanctions

listed above—order the disobedient party or its attorney, or both, “to pay the reasonable

expenses, including attorney’s fees, caused by the failure.” Fed. R. Civ. P. 37(b)(2)(C).

          Here, the Court found that Defendant violated its prior discovery Orders, and entered an

additional Order granting Plaintiffs relief by striking part of Defendant’s summary judgment

record and establishing multiple facts as undisputed. (See Dkt. 113.)4 At that time, the Court took

Plaintiffs’ request for attorneys’ fees and costs under advisement to issue this Memorandum

Opinion and Order. (Id. n.1.) Now, the Court finds it appropriate under Rule 37(b)(2)(C) to issue

additional sanctions by requiring Defendant to pay Plaintiffs’ reasonable expenses incurred in

responding to Defendant’s violations of this Court’s discovery Orders.

          In awarding Plaintiffs’ fees, the Court will first analyze the amount of time Plaintiffs’

counsel spent on the motion and pleadings. As above, Mr. Abel, Mr. Burke, and Ms. Campbell



4
    Defendant has filed an objection to the undersigned’s latest Order. (See Dkt. 115.)
                                                  10
worked on these matters. (Pls.’ Supp. Fees and Costs ¶ 2.) Additionally, another associate at

Willcox & Savage, Justin G. Guthrie, assisted in drafting Plaintiffs’ Reply in Support of their

Motion for Summary Judgment. (Id. Ex. A.) All told, Plaintiffs’ counsel spent 24.1 hours on

their Reply in Support of their Motion for Summary Judgment, 5 19.4 hours on their Response to

Defendant’s Cross-Motion for Summary Judgment, and 22.3 hours on their Motion for

Supplemental Sanctions. (Id.) The Court has reviewed the time entries submitted by Plaintiffs’

counsel and finds them reasonable. Plaintiffs incurred $10.949.50 in attorneys’ fees for these

matters. (See id.)

       Like above, the Court also considers the twelve factors in determining whether the fees

are reasonable. See Robinson, 560 F.3d at 243-44. This analysis mirrors the one above as to

factors (1), (2), (3), (4), (5), (7), (8), (10), and (11). However, the addition of Mr. Guthrie to

Plaintiffs’ counsel affects the Court’s analysis as to factors (9) the experience, reputation, and

ability of the attorneys and (5) customary fees in like work. As to factor (9), the Court finds that

Mr. Guthrie has experience in maritime insurance matters. Mr. Guthrie is an associate attorney at

Willcox & Savage. (Pls.’ Supp. Fees and Costs ¶ 2.) He was admitted to the Virginia bar in 2017

and has practiced at Willcox & Savage ever since. (Id. ¶ 10.) He specializes in maritime and

admiralty law, including maritime insurance matters. (Id. Ex. D.) As to factor (5), Mr. Guthrie’s

hourly rate in this matter is $215.00, like Mr. Burke. (Id. ¶ 3.) According to the USAO Matrix,

his rate is also more than $100.00 less per hour than what the Matrix estimates for attorneys with

approximately two (2) years of experience. (See id.) Accordingly, after considering Plaintiffs’

counsels’ time entries and the twelve factors, the Court again finds that Plaintiffs’ submitted fees



5
 Plaintiffs, however, have only requested that the Court award them attorneys’ fees for one-third
of their costs and fees incurred in drafting the Reply Brief in support of their Motion for
Summary Judgment. (Pls.’ Mot. Supplemental Sanctions Mem. Supp. at 5, 27).
                                                11
are reasonable and will accordingly award them $10,949.50.

                                                III. ORDER

Upon review of Plaintiffs’ submissions of their attorneys’ fees and costs, it is hereby

       ORDERED that Plaintiffs’ Motion for Supplemental Sanctions is GRANTED IN

PART.6 It is further

       ORDERED that Defendant shall pay Plaintiffs the total sum of $28,468.90 within twenty

(20) days of the date of this Order.

       ENTERED this 9th day of October, 2019.




                                                               /s/
                                              THERESA CARROLL BUCHANAN
                                              UNITED STATES MAGISTRATE JUDGE
Alexandria, Virginia




6
 The Court previously granted in part Plaintiffs’ Motion for Supplemental Sanctions and took
Plaintiffs’ request for attorneys’ fees and costs under advisement. (See Dkt. 113.)
                                                12
